DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 26 May 2022.

Response to Amendment
Claims 1-3, 6-9, and 13-20 have been amended. Claims 4-5 and 10 have been canceled. Claims 1-3, 6-9, and 11-20 are pending.
In response to the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 1 December 2021) are withdrawn. In response to the submission of replacement drawings, the objections to the drawings are withdrawn. In response to the amendments to the claims, and in view of the below examiner’s amendment, the objections thereto are withdrawn, as are the rejections of claims 2-3 and 5-9 under 35 USC 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Valerie Friedrich on 21 July 2022.
The application has been amended as follows: 
Claim 1
Please replace the claim with the following text: 
An air purifier for a room comprising:
a fan having a plurality of fan speeds;
a filter, wherein the fan draws air through the filter;
a user interface in communication with the fan and a control system, wherein the user interface displays a mode, the fan speed, an indoor air quality index (AQI), a target AQI, and a time to achieve (TTC) the target AQI, wherein the mode is either manual mode or automatic mode;
a PM 2.5 sensor in communication with the control system; and
one or more sensors selected from the group consisting of a volatile organic components (VOC) sensor, a CO sensor, and a CO2 sensor, said one or more sensors located on an air intake side of the fan and said one or more sensors in communication with the control system; 
wherein upon activation of the control system, the control system identifies one or more of the following: an outdoor AQI based upon a geographic location, the indoor AQI determined using information from the PM 2.5 sensor of the air purifier and the type of room in which the air purifier is placed, or a room size based upon the type of room in which the air purifier is placed, and 
wherein when in the manual mode, the control system further identifies a fan speed set by a user through the user interface and calculates an initial manual target AQI after thirty minutes of fan operation at the set fan speed; and
wherein when in automatic mode, the control system is configured to automatically change the fan speed such that a predetermined AQI is maintained.
Claim 2
Please replace the claim with the following text: 
The air purifier of claim 1, wherein in the manual mode the control system is configured to further dynamically update the time to achieve (TTC) the target AQI, based upon calculated corrections to room air volume, natural room air changes per hour, and an outdoor AQI.
Cancel claim 3
Claim 6
The air purifier of claim 1, wherein in the automatic mode the time to achieve predetermined AQI is set at thirty minutes when humans or pets are detected in the room.
Claim 7
The air purifier of claim 1, wherein in the automatic mode the time to achieve the predetermined AQI is set at ten minutes when humans or pets are not detected in the room.
Claim 8
The air purifier of claim 6, wherein the time to achieve the predetermined AQI is used to determine and then automatically change the fan speed.
Claim 9
The air purifier of claim 7, wherein the time to achieve the predetermined AQI is used to determine and then automatically change the fan speed.
Claim 13
The air purifier of claim 1, wherein the PM 2.5 sensor is located on the intake side of the fan
Claim 14
Lines 1-2: “The air purifier of claim 13, wherein the air purifier is configured to 
operate in the automatic mode and wherein the fan is in communication with the control system”
Claim 15
Lines 1-2: “The air purifier of claim 14, wherein the control system is configured to alter 
Claim 16
The air purifier of claim 15, wherein the AQI of the predetermined healthy value 
Claim 17
Line 1: “The air purifier of claim [[14]]15, wherein the control system is configured to set 
Claim 18
The air purifier of claim [[14]]15, wherein the control system is configured to increase predetermined AQI, the control system decreases the fan speed.
Claim 19
The air purifier of claim 17, wherein the predetermined healthy value is an AQI of 50.
Claim 20
The air purifier of claim 18, wherein the predetermined healthy value is an AQI of 50.

REASONS FOR ALLOWANCE
Claims 1-2, 6-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 6-9, and 11-20. The concept of an air purifier comprising a user interface in communication with a fan and a control system, wherein the user interface displays a mode, the fan speed, an indoor air quality index (AQI), a target AQI, and a time to achieve (TTC) the target AQI, wherein when in a manual mode, the control system identifies a fan speed set by a user through the user interface and calculates an initial manual target AQI after thirty minutes of fan operation at the set fan speed; and wherein when in an automatic mode, the control system is configured to automatically change the fan speed such that a predetermined AQI is maintained (claim 1) is considered to define patentable subject matter over the prior art.
Lu et al. (CN111076373A, referencing the appended IP.com machine translation) discloses an air purifier that displays a target air quality grade, and a first air quality value (p. 2, bottom half), which is a current value (p. 5, bottom: s101), as well as an operational mode (p. 6, “In addition”). However, Lu does not suggest the display of a time to achieve a target air quality.
Kim et al. (US 2006/0064204 A1) discloses a system for managing indoor air using an air conditioner and a mobile device (Abstract) that displays current and target air quality indexes ([0047]). However, Kim does not suggest the display of a time to achieve a target air quality.
Ajax et al. (US 2018/0299159 A1) discloses an HVAC system (Abstract) with a user control device which collects data about a single room ([0032]) and controls a fan to provide air quality enhancements ([0079]) based on sensed pollution levels ([0072]), wherein the control device can perform a regression type analysis to attempt to predict air quality levels in the near future, such as on an hourly basis ([0084]). However, Ajax does not suggest the display of a time to achieve a target air quality.
Zhang et al. (US 2018/0073759 A1) discloses a monitoring system for sensing air quality in an indoor setting ([0015]) that uses an air quality forecast to estimate a time duration until air quality will return to a health level after a pollution event for a mobile application ([0069]). However, Zhang does not teach an air purifier, and no suggestion is made of controlling a fan speed to maintain an air quality level. It is noted that the system of Zhang addresses unhealthy air by providing recommendations to a user such as advice to open a window (e.g., [0095]), so it would not have been obvious to modify an air purifier to display a time to achieve a target air quality based on an air purifier fan speed and display such data to a user absent the benefit of hindsight afforded by the disclosure of Applicant.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
The invention provides an air purifier that allows a consumer to measure the effectiveness of particulate matter removal and provides a control system that is not simple or rudimentary (p. 1, “Background of the Invention”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772